Orders, Family Court, Bronx County (Maureen McLeod, J.), entered on or about November 13, 2000, which, upon findings of permanent neglect, terminated respondent mother’s parental rights to the subject children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the findings of permanent neglect against respondent mother, based on her failure to plan for the subject children’s future (see Matter of Christina Jeanette C., 168 AD2d 351 [1990]). Notwithstanding the agency’s diligent efforts to encourage and strengthen the parental relationship by regularly scheduling visitation between respondent and the children, and by urging respondent to attend parenting classes and therapy sessions, respondent failed to recognize, much less effectively address, the problems that led to the children’s placement (see Matter of Amanda R., 215 AD2d 220 [1995], lv denied 86 NY2d 705 [1995]). Respondent’s “inability * * * to gain insight into her behavior cannot be blamed on the agency [citation omitted], nor was the agency obligated to accommodate her lack of insight by formulating an alternative plan” (Matter of Adrian M., 270 AD2d 93, 94 [2000], lv denied 95 NY2d 757 [2000]).
Family Court’s finding that it was in the children’s best interests that respondent’s parental rights be terminated so as to facilitate the adoptive process was supported by the necessary preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur — Buckley, P.J., Nardelli, Mazzarelli, Sullivan and Gonzalez, JJ.